EXHIBIT IN THE UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF FLORIDA MIAMI DIVISION www.flsb.uscourts.gov In re: AMERICA CAPITAL CORPORATION, Debtor. Chapter 11 Case No. 06-12645-BKC-AJC DEBTOR’S FIRST AMENDED PLAN OF LIQUIDATION BILZIN SUMBERG BAENA PRICE & AXELROD LLP Attorneys for Debtor-in-Possession 200 S. Biscayne Boulevard, Suite 2500Miami, Florida 33131-5340Telephone: (305) 374-7580Facsimile: (305) 351-2242 Mindy A. Mora Florida Bar No. 678910 Nicole Testa Mehdipour Florida Bar No. 177271 Dated: December 18, 2008 Miami, Florida 1 ARTICLE I DEFINITIONS 5 ARTICLE II TREATMENT OF UNCLASSIFIED CLAIMS: ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS AND UNITED STATES TRUSTEE FEES 19 A. Allowed Administrative Claims 19 B. Priority Tax Claims 19 C. United States Trustee Fees 20 ARTICLE IIICLASSIFICATION OF CLAIMS AND EQUITY INTERESTS 20 ARTICLE IVTREATMENT OF CLASSIFIED CLAIMS AND EQUITYINTERESTS 21 4.01 Class 1. Allowed Other Priority Claims 21 4.02 Class 2. Allowed Secured Claim of SunTrust with regard to the AMCAP Notes Claim 21 4.03 Class 3. Allowed Unsecured Claims for Senior Indebtedness 22 4.04 Class 4. Allowed Unsecured Claims 22 4.05 Class 5. Allowed Equity Interests 23 ARTICLE V PROVISIONS REGARDING VOTING AND DISTRIBUTIONSUNDER THE PLAN, ALLOWANCE OF CERTAIN CLAIMS, ANDTREATMENT OF DISPUTED, CONTINGENT AND UNLIQUIDATEDADMINISTRATIVE EXPENSE CLAIMS, CLAIMS AND EQUITY INTERESTS 23 5.01 Voting of Claims and Equity Interests 23 5.02 Nonconsensual Confirmation ("Cramdown") 24 5.03 Method of Distribution Under the Plan 24 5.04 Distributions Withheld for Disputed Claims 26 5.05 Procedures for Allowance or Disallowance of Disputed Claims 27 5.06 The Liquidating Agent as Disbursing Agent 28 5.07 Setoffs and Recoupment 28 5.08 Allocation of Plan Distributions Between Principal and Interest 28 5.09 Preservation of Litigation Claims 28 5.10 No Recourse 29 5.11 Amendments to Claims 29 5.12 No Post-petition Interest on Claims 29 2 ARTICLE VI EXECUTORY CONTRACTS AND UNEXPIRED LEASES 30 6.01 Assumption or Rejection of Executory Contracts and Unexpired Leases 30 ARTICLE VII MEANS FOR IMPLEMENTATION AND EFFECT OF CONFIRMATION OF PLAN 30 7.01 The TFC Distribution 30 7.03 Effectiveness of Instruments and Agreements 32 7.04 Corporate Action 32 7.05 Approval of Agreements 32 7.06 Cancellation of Existing Securities and Agreements 32 7.07 No Change of Control 32 7.08 Operation of the Debtor-in-Possession Between the Confirmation Date and the Effective Date 33 7.09 Term of Bankruptcy Injunction or Stays 33 7.10 Revesting of Assets 33 7.11 Causes of Action 33 7.12 Discharge of Debtor 33 7.13 Injunction Related to Discharge 34 7.14 Injunction Against Interference with the Plan 34 7.15 No Res Judicata Effect 34 ARTICLE VIII CLAIMS EXAMINER AND LIQUIDATING AGENT 34 8.01 Appointment of Claims Examiner and Liquidating Agent 34 8.02 Compensation of Claims Examiner and Liquidating Agent 34 8.03 Duties and Responsibilities of the Liquidating Agent 34 8.04 Term of Service 37 8.05 Indemnification 37 ARTICLE IX CONFIRMATION AND EFFECTIVENESS OF THE PLAN 37 9.01 Conditions Precedent to Confirmation 37 3 9.02 Conditions Precedent to Effectiveness 38 9.03 Effect of Failure of Conditions 38 9.04 Waiver of Conditions 38 ARTICLE XI RETENTION OF JURISDICTION 40 ARTICLE XII MISCELLANEOUS PROVISIONS 41 12.01 Effectuating Documents and Further Transactions 41 12.02 Exemption from Transfer Taxes 41 12.03 Authorization to Request Prompt Tax Determinations 41 12.04 Exculpation 42 12.05 Injunction Relating to Exculpation 42 12.06 Post-Effective Date Fees and Expenses 42 12.07 Payment of Statutory Fees 42 12.08 Amendment or Modification of Plan 42 12.09 Severability 43 12.10 Binding Effect 43 12.11 Notices 43 12.12 Governing Law 44 12.13 Withholding and Reporting Requirements 44 12.14 Filing of Additional Documents 44 12.15 No Admissions 44 12.16 Time 45 12.17 Post-Confirmation Conversion/Dismissal 45 12.18 Final Decree 45 12.19 Inconsistency 45 12.20 No Interest or Attorneys’ Fees 45 12.21 Successors and Assigns 45 12.22 Headings 45 12.23 No Penalty for Prepayment 45 12.24 Savings Clause 45 12.25 Remedy of Defects 45 ARTICLE XIII CONCLUSION 46 4 DEBTOR’S FIRST AMENDED PLAN OF LIQUIDATIONUNDER CHAPTER 11 OF THE BANKRUPTCY CODE America Capital Corporation, a Florida corporation, proposes the following plan of liquidation under Section 1121(a) of the Bankruptcy Code: ARTICLE IDEFINITIONS As used in this Plan, the following terms shall have the respective meanings set forth below, and such meanings shall be equally applicable to the singular and plural forms of the terms defined unless the context requires otherwise. "Administrative Carve-Outs" shall mean, collectively, the BSBPA Carve-Out, Claims Examiner Carve-Out, GSPLH Carve-Out, and Liquidating Agent Carve-Out. "Administrative Claim" shall mean a Claim against the Estate of the Debtor allowed by order of the Court pursuant to Section 503(b) and entitled to priority under Section 507(a)(2) or 507(b) of the Bankruptcy Code, including, without limitation: (i) the actual and necessary costs and expenses incurred after the Petition Date of preserving the Debtor's Estate and of operating the business of the Debtor; (ii)any payment to be made under this Plan to cure a default on Executory Contracts that are assumed pursuant to Section 365 of the Bankruptcy Code, (iii)any post-Petition Date cost, indebtedness or contractual obligation duly and validly incurred or assumed by the Debtor in the ordinary course of business and allowed by the Court, (iv)compensation or reimbursement of expenses of Professionals to the extent allowed by the Court under Section 330(a) or Section331 of the Bankruptcy Code, and (v) any fees or charges assessed against the Estate pursuant to 28 U.S.C. § "Administrative Claims Bar Date" shall mean the date established by Final Order of the Court as the last date to request payment of Administrative Claims, other than with respect to (a) Claims of Professionals or other Persons requesting compensation or reimbursement of expenses pursuant to Sections327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy Code for services rendered on or before the Effective Date (including any compensation requested by any Professional or any other Person for making a substantial contribution in the Chapter11 Case), and (b) liabilities incurred by the Debtor other than in the ordinary course of business after the Administrative Claims Bar Date but before the Effective Date. "Administrative Claimant"shall mean the holder of an Administrative Claim. "Affiliate" shall mean with respect to any Person, any other Persons that would fall within the definition assigned to such term in Section 101(2) of the Bankruptcy Code, if such Person was a debtor in a case under the Bankruptcy Code. 5 "Allowed Amount"shall mean with respect to a Claim, (a) the amount of a Claim that was listed in the Debtor’s Schedules (as originally Filed in this Case) as not disputed, contingent or unliquidated, if the holder of such Claim has not Filed a Proof of Claim with the Court within the applicable period of limitation fixed by the Court pursuant to Rule 3003(c)(3) of the Bankruptcy Rules, or (b) if a holder of a Claim has Filed a Proof of Claim with the Court within the applicable period of limitation fixed by the Court pursuant to 3003(c)(3) of the Bankruptcy Rules: (i) the amount stated in such Proof of Claim or in the Schedules if no objection to such Proof of Claim or amount listed in the Schedules has been interposed within the applicable period of limitation fixed by the Court or any extension thereof, or (ii) such amount as shall be fixed by an order of the Court which has become a Final Order, if an objection has been interposed within the applicable period of limitation fixed by the Court, or (c) with respect to a Fee Request, such amount as shall be fixed by an order of the Court which has become a Final Order. In no event shall the Allowed Amount of any Priority Claim or Unsecured Claim include interest accrued on such Claim after the Filing Date. "Allowed Claim" shall mean a Claim: (a)(i)proof of which was timely and properly Filed on or before the Bar Date or the Administrative Claims Bar Date, as applicable, (ii)proof of which was deemed Filed pursuant to Section1111(a) of the Bankruptcy Code, or (iii)if no such proof was Filed or deemed Filed, such Claim has been listed by the Debtor on its Schedules Filed under Section521(a)(1) of the Bankruptcy Code as liquidated in amount and not disputed or contingent and, in any case, as to which (A)no objection to the allowance thereof has been or is interposed by the Claim Objection Deadline or any extension thereof, or (B)any such objection has been settled, withdrawn or determined by a Final
